Duckworth, Chief Justice.
Since the amended petition, seeking to recover an alleged partner’s share of profits realized by a partnership of which he was a member in the operation of a real-estate brokerage business, alleges that the partnership was duly licensed, which means a license in complete conformity with Code § 84-1415, thus completely rebutting any contention that the petitioner unlawfully operated and hence can *526not recover, a cause of action is alleged, and the court did not err in overruling the general demurrer.
Argued February 16, 1955
Decided April 1, 1955.
Johnson, Hatcher & Meyerson, Henry M. Hatcher, Jr., for plaintiffs in error.
Noah J. Stone, Joseph J. Fine, F. H. Boney, contra.

Judgment affirmed.


All the Justices concur.